Citation Nr: 1747621	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) at the higher rate under 38 U.S.C.A. § 1114(r)(1).


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1966 to October 1968 that included combat service in the Republic of Vietnam.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2011, the Veteran testified during a personal hearing before a RO decision review officer.  In December 2012, he and his wife testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  Transcripts of the hearings are of record.

In a December 2014 decision, the Board denied the Veteran's claim.

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  The VA General Counsel and the Veteran's attorney filed a Joint Motion for Remand in May 2016.  See 5/5/16 VBMS BVA Remand or CAVC, pages 31, 42.

The Joint Motion was based on findings that the Board erred in not providing an adequate statement of reasons and bases as to whether the Veteran was entitled to the higher level of SMC under 38 U.S.C.A. § 1114(o), and in not ensuring that all of his medical records were obtained, including those from the VA Medical Center (VAMC) in Oklahoma City since 2008.  In an May 2016 Order, the Court vacated the Board's decision, and remanded the case to the Board for action consistent with the directives of the Joint Motion.  A copy of the Court's Order is in the claims file.

In. December 2016, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are manifested by T12 paraplegia (paralysis of both lower extremities) together with effective loss of anal and bladder sphincter control.

2.  The Veteran is in need of regular aid and attendance of another person due to his service-connected disabilities.

3.  The Veteran is entitled to SMC at the rate under subsection (o) of 38 U.S.C.A. § 1114 based on his lower extremity paraplegia together with loss of use of anal and bladder sphincter control.

4.  The Veteran is entitled to an additional monthly allowance of SMC at the rate under subsection (r)(1) of 38 U.S.C.A. § 1114 based on entitlement to the rate under subsection (o) and the need for aid and attendance (A&A).


CONCLUSION OF LAW

The criteria for an increased level of SMC based on the need for regular aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(1), but no higher, are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350(e), (h), 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).


Legal Criteria

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o).

SMC provided by 38 U.S.C.A. § 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).

SMC at the "m" rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c).

SMC at the "n" level is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing natural elbow action with prosthesis in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n).

SMC provided by 38 U.S.C.A. § 1114(o) is payable for any of the following conditions:  (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. § 1114(l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.  38 C.F.R. § 3.350(e)(1).

Paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle (a veteran) to the maximum rate under 38 U.S.C.A. § 1114(o), through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

SMC at the (o) rate is warranted for combinations.  Determinations must be based upon separate and distinct disabilities.  This requires, for example, that where a veteran who suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  If the loss or loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

The maximum rate, as a result of including helplessness as one of the entitling multiple disabilities, is intended to cover, in addition to obvious losses and blindness, conditions such as the loss of use of two extremities with absolute deafness and nearly total blindness or with severe multiple injuries producing total disability outside the useless extremities, these conditions being construed as loss of use of two extremities and helplessness.  38 C.F.R. § 3.350(e)(4).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).

There are two parts to SMC (r)-there is special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2).  See 38 USCA § 1114(r); 38 CFR §§ 3.350(h), 3.352.

To be awarded SMC (r)(1), under 38 U.S.C.A. § 1114, the Veteran must be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The Veteran must also be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(r).

For SMC (r)(2), once the aforementioned threshold is met, the Veteran must show that, in addition to the need for regular aid and attendance, he is in need a higher level of care as specified.  See 38 U.S.C.A. § 1114(r)(2).

The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  "Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Turco, supra; 38 C.F.R. § 3.352.

Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(4).

Moreover, the provisions of 38 C.F.R. § 3.352(b) are to be strictly construed.  The higher level aid-and-attendance allowance is to be granted only when the need is clearly established and the amount of services required on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Facts and Analysis

The Veteran is requesting an additional rate of SMC greater than his currently assigned rate.  The October 2010 rating decision found the Veteran was entitled to SMC only to level (m) and he appealed that determination.  

Facts

Records show that the Veteran sustained significant gunshot wounds (GSWs) and shrapnel wounds during his service in Vietnam, for which he underwent extensive treatment, including numerous surgeries.

Service connection is currently in effect for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling since July 1997; a GSW of the spine with bony and cord damage, evaluated as 100 percent disabling since September 2001; splenectomy and left nephrectomy, each evaluated as 30 percent disabling since November 1968; a chest wound and resection of the large and small intestines, each evaluated as 20 percent disabling since November 1968; and chest and abdominal scars, assigned a noncompensable disability evaluation.  

A total rating based upon individual unemployability due to service-connected disabilities (TDIU) was in effect from August 30, 1976, to July 1, 1997.

The Veteran is presently in receipt of SMC at the (p) level at the rate equal to subsection (m) on account of his GSW of the spine with bony and cord damage with additional disability, PTSD, independently ratable at 100 percent, from September 13, 2001.  See 38 C.F.R. § 3.350(f)(4).

VA received the Veteran's current claim in September 2010.

VA medical records show that in January 2010, the Veteran was reported to have some paraparesis after his GSW in Vietnam and could ambulate short distances, with weakness in his lower extremities.  See 10/26/10 VBMS CAPRI, page 4.  In June 2010, a history of incomplete paraplegia was noted and that he used a wheelchair at home.  See 7/8/10 VBMS Medical Treatment Record Government Facility, page 1.  According to an October 2010 primary care record, the Veteran was in a wheelchair, it was very hard for him to stand, and he had paresthesia of the lower extremities.  See 10/26/10 VBMS CAPRI, page 1.

An October 2010 medical statement indicates that the Veteran was mentally competent and able to feed himself without assistance.  See 10/18/10 VBMS Medical Treatment Record Government Facility.  It was noted that the Veteran did not experience any incontinence but did require assistance using the lavatory.  He was able to stand long enough to pivot into a wheelchair with his wife's help and she had to drive him around.

The October 2010 rating decision reflects that the RO adjudicated the Veteran's claim on the basis of an example submitted by the Veteran in conjunction with his claim of entitlement to a higher SMC.  It was noted that the example submitted by him included a fictional veteran who lost the use of both feet and had PTSD rated as 100 percent disabling.  Part of the PTSD symptomatology was that the fictional veteran was a danger to himself and others.  The RO determined that there was no evidence that the Veteran required aid and attendance as a result of his PTSD, or that he was a threat to himself or others.  Based on the October 2010 medical statement, the October 2010 rating decision determined that, while the Veteran required assistance with using the lavatory, he did not experience incontinence, he could not stand for very long, and, he depended on his wife to drive him around.  Hence, he was entitled to SMC only to level (m).

VA medical records show that, in December 2010, a medical history of paraplegia secondary to trauma was noted.  See 1/11/11 VBMS Medical Treatment Record Government Facility, page 3.

A VA A&A examination was performed in June 2011.  The examiner noted the Veteran's complete diagnosis as paraparesis secondary to GSW and multiple surgeries, that included insertion of a spinal cord stimulator.  The examination report reflects that the Veteran was not blind.  He was unable to prepare his own meals and he did not require nursing home care.  The Veteran was able to feed himself and needed assistance bathing and attending to hygiene needs.  He also required medication management, but had full use of his upper extremities. The examiner noted that the Veteran had essential paralysis from the waist down, as he had very limited use of the lower extremities.  Further, the Veteran only left home when his wife took him.

During his August 2011 RO hearing, the Veteran testified that he could not continue to live at home without his wife's assistance.  See 8/9/11 VBMS Hearing Transcript, page 3.  In addition to the care she provided him, she also wrote all of the checks and paid the bills.  Another witness testified to the Veteran's multiple surgeries, implantation of the spine stimulator, and the Veteran's constant pain.

A September 2011 VA A&A examination report, prepared by the physician assistant who examined the Veteran in June 2011, notes his diagnosis as paraparesis secondary to GSW to the abdomen and lower extremity weakness and loss of control.  The report reflects the Veteran's use of a wheelchair outside the home, and a scooter at home.  The examiner noted that there was very little limitation of the Veteran's upper extremities, and that the Veteran experienced dizziness when he tried to walk.  The Veteran also had osteopenia, and a nephrectomy and splenectomy.

A December 2012 VA primary care record indicates that the Veteran had paraparesis of the lower extremities and was unable to stand very long without help.  See 2/18/17 VBMS CAPRI (Muskogee VAMC), page 222.

In December 2012, the VA examiner who conducted the June and September 2011 VA A&A examinations stated that the Veteran was 100 percent service-connected for loss of use of both feet and 100 percent service-connected for PTSD and that she " agree[d] that this should meet the criteria for" SMC under 38 U.S.C.A. § 1114(r)(1).  See 12/11/12 VBMS Medical Treatment Record Government Facility, page 1.  The clinician did not provide reasons for her opinion.  

In a December 2012 statement, the Veteran's wife related that, contrary to the Veteran's answers to various providers, he did, in fact, experience bowel and bladder incontinence.  See 12/11/12 VBMS Third Party Correspondence.  She stated that he had not disclosed that information due to his personal embarrassment.  

During his December 2012 Board hearing, the Veteran confirmed his bowel and bladder incontinence.  See 1/25/13 LCM Hearing Transcript, pages 15, 16.  He denied having such problems to his physicians because he did not want to discuss it.  Id. at 19.  The Veteran further testified that, aside from feeding himself, he depended on his wife for his activities of daily living.  Id. at 10, 14, 18.  She had to get him out of bed and dress him, and tried to get him to the bathroom on a semblance of a schedule to prevent the Veteran from soiling himself.  He used a TENS unit that his wife regularly put on him.  Id. at 11.

An April 2013 VA physical medicine rehabilitation record indicates that the Veteran's GSW rendered him paraplegic.  See 2/18/17 VBMS CAPRI (Muskogee VAMC), page 218.  According to a February 2014 neurology consult, the GSW caused paraplegia and the Veteran could not stand or walk.  Id. at 191.  The neurologist's assessment included traumatic paraplegia with myopathy because of the GSW since 1967 and spasticity of the lower extremities.

According to an April 2014 record, the Veteran complained of urinary incontinence for one week.  See 2/18/17 VBMS CAPRI (Muskogee VAMC), page 186.  In December 2015, his wife reported that he was unable to make it to the restroom and used Depends.  Id. at 43.  A December 2016 urology record shows that the Veteran complained of urgency and had neurogenic issues with paraplegia.  Id. at 42.  According to an October 2016 spinal cord injury evaluation, the Veteran had a one year history of intermittent urinary incontinence three times per week and occasional bowel accidents due to timing.  Id. at 19, 21.

A November 2016 VA primary care record reflects that the Veteran was seen with his wife who prepared most meals at home and assisted with (his) medication set up.  See 2/18/17 VBMS CAPRI (Muskogee VAMC), page 6.  The Veteran had no sensation from the waist down, was unaware when his bladder was full or empty and, at times, was unable to make it to the bathroom.  He complained of post void dribbling and a renal ultrasound performed in October 2016 showed his urinary bladder was distended but appeared unremarkable.  In December 2016, the Veteran's wife requested pads that went under the Veteran when he had an accident in bed.  Id. at 4.

In March 2017, the Veteran underwent a VA A&A examination.  The physician-examiner reported the Veteran's diagnoses as paraplegia from gunshot to T12, history of trans ischemic attacks, myocardial infarction, status post left nephrectomy, bowel resection, and partial loss of bladder and stool control.  The Veteran was wheel-chair bound.  He was able to feed himself but unable to prepare his own meals.  The examiner concluded that the Veteran needed his wife to help transfer to the toilet and bath as he was wheelchair bound due to his spinal cord injury and for medication management.  

The Veteran also needed basic assistance with some aspects of activities of daily living that required the ability to transfer, such as bathing, cooking, and transporting.  The examiner found that the Veteran did not require hospitalization, a nursing home, residential care, or the need for a licensed professional.  The examiner stated that "[c]are is currently and can be provided by [the Veteran's] wife."  The Veteran was not legally blind, and wore a pad due to incomplete bladder emptying.

Analysis
 
Entitlement to SMC (o) may be shown by paraplegia (paralysis of both lower extremities) together with the loss of anal and bladder sphincter control; or, loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is shown even if incontinence is overcome by a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  See 38 C.F.R. § 3.350(e)(2). 

The Board finds that the Veteran is entitled to SMC at the (o) rate based upon evidence of paralysis of both lower extremities together with loss of anal and bladder sphincter control.  38 C.F.R. § 3.350(e)(2).  While there is some evidence that the Veteran was able to ambulate in January 2010, the preponderance of the medical evidence of record reflects that he has paralysis of both lower extremities, and is relegated to a wheelchair for ambulation.  The weight of the probative medical evidence reflects that the Veteran has had little, if any, function of his lower extremities throughout the time period on appeal.  He is unable to move to a toilet seat without assistance, and there is objective medical evidence and diagnosis of paraplegia of the lower extremities.  There is no evidence in the record suggesting any significant function of the Veteran's lower extremities.  Accordingly, the Board finds that the evidence demonstrates paralysis of both his lower extremities.

The weight of the probative evidence also demonstrates that the Veteran experiences loss of anal and bladder sphincter control.  In December 2012, the Veteran and his wife credibly reported that he was incontinent, although in April 2014, he complained of urinary incontinence for just one week.  Subsequent VA medical records, however, include his complaints of his bowel and bladder incontinence.  More significantly, the March 2017 VA examiner noted that the Veteran had partial bladder and bowel control issues.  The evidence shows that the Veteran wore a pad due to incomplete bladder emptying.  The Board finds that the weight of the credible medical and lay evidence of record reflects that the Veteran experiences bowel and bladder incontinence requiring the use of pad.  Accordingly, the weight of the objective evidence of record shows loss of bladder sphincter control.

As the evidence shows that the Veteran has paralysis of both lower extremities together with loss of anal and bladder sphincter control, he is entitled to the maximum rate under 38 U.S.C.A. § 1114(o).  See 38 C.F.R. § 3.350(e)(2).  

Additionally, the Board finds that the Veteran is in need of regular aid and attendance of another person due to his service-connected disabilities.  Since July 1997, the Veteran's service-connected PTSD has been rated as 100 percent disabling, and his spinal cord injury rated 100 percent disabling since September 2001, along with his splenectomy and left nephrectomy, each evaluated as 30 percent disabling; and chest wound and resection of the large and small intestines, each evaluated as 20 percent disabling, since November 1968.  The weight of the medical evidence throughout the course of the Veteran's appeal demonstrates that he requires the regular aid and attendance of another person (his wife) due to his service-connected disabilities.  

Notably, in October 2010, the examiner reported that the Veteran required assistance in using the lavatory, and was able to pivot into his wheelchair with his wife's help, and that she drove him around.  The June 2011 examiner noted that the Veteran was able to use his upper extremities, but needed assistance with bathing and attending to hygiene needs and medication management, and only left the home when his wife took him.  In November 2016, it was noted that the Veteran's wife prepared most meals at home and assisted with medication set up.  In March 2017, the examiner reported that the Veteran needed his wife's help to transfer to the bath and toilet.  There is no credible evidence in the claims file suggesting that the Veteran does not require the aid and attendance of another person due to his service-connected disabilities.  In fact, a July 2017 rating decision found the Veteran incompetent based, in large measure, on the March 2017 VA examiner's opinion that the Veteran was unable to manage his financial affairs due to memory issues and PTSD.  Thus, the Board finds that the Veteran is in need of aid and attendance of another person solely as a result of his service-connected disabilities.

As the Veteran is entitled to SMC at the (o) rate, and as he has been found to require the aid and attendance of another, the Veteran is entitled to aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(1).  The benefit of the doubt is resolved in the Veteran's favor to this extent.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

In June 2017, the Veteran's attorney argued that the Veteran was entitled to a higher level of SMC at the (r)(2) level as his wife managed his medications and put on his TENS unit.  See 6/14/17 VBMS VA 21-4138 Statement in Support of Claim, pages 2-3.

However, the Board concludes that the probative evidence weighs against a finding that the Veteran's disabilities warrant SMC at the (r)(2) (higher level of care) rate.  This is so because the weight of the evidence shows that, although the Veteran's wife renders substantial and loving services to him, none of the services meet the definition of personal healthcare services.  For example, she does not administer injections to the Veteran, other than when they both were instructed on administering erectile dysfunction injections to him in March 2014 that lasted a short time.  See 2/18/17 VBMS CAPRI (Muskogee VAMC), pages 187, 190.  The Veteran's wife does not oversee or assist with physical therapy, or place, remove, or adjust special medical equipment, although it is reported that she regularly puts his TENS unit on him.  The March 2017 VA examiner, however, specifically stated that the Veteran did not need hospitalization, a nursing home, or care by a licensed professional.  As the evidence reflects that the majority of the care provided to the Veteran centers around assisting him with his activities of daily living, rather than providing personal healthcare services on a daily basis, the Board finds that the weight of the evidence is against a finding that the Veteran requires aid and attendance at a higher level of care.  Thus, although the Veteran is cared for by his wife, the evidence does not establish that the care provided requires a licensed healthcare provider or an unskilled provider under the supervision of a licensed healthcare provider is needed on a daily basis.  As such, entitlement to SMC based on the need for aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(2) is not warranted.


ORDER

Entitlement to a higher special monthly compensation based on the need for aid and attendance as contemplated by 38 U.S.C.A. § 1114(r)(1), but no higher, is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


